Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                         No. 04-14-00049-CV

                                    IN RE Richard RODRIGUEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 29, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 21, 2014, relator filed a petition for writ of mandamus complaining of the trial

court’s June 2013 order on the parties’ discovery motions. The court has considered relator’s

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 11-04-00096-CVK, styled Richard Rodriguez v. Camino Agave, Inc.,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.